DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-14, 16, 18-19, 31, 33 and 35-41 are pending. 
Claims 10-14, 16, 18-19, 31 and 33 are withdrawn.
	Claims 1, 2, 4-9, and 35-41 are examined.
	Rejection from the previous office action not appearing below are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaohua, C. et al. (2016) Industrial Crops and Products, Vol. 83, pp. 61-65 in light of Murashige, T. and Skoog, F. (1962) Vol. 15, pp. 473-497.
	The claims are broadly drawn to a method of making a cannabis explant by excising meristematic tissue by excising the seed coat and cotyledons of a sterilized cannabis seed hydrated in a medium comprising a priming agent selected from the group consisting of TDZ, 
	Chaohua teaches sterilizing cannabis seeds, germinating on MS medium (i.e. a common seed germination or hydration medium containing ammonium nitrate) on page 62 in section 2.1, whereby upon germination the seed coat is removed (see figure 1(a) on page 62 that shows a seedling without a seed coat) and then excising cotyledons (i.e. meristematic tissue; see figure 1(b) on page 62 showing the excised cotyledonous tissue) as explants from the germinated seedlings; wherein the priming agent as broadly defined includes nitrates as defined in the specification on page 14 in paragraph [00123].
	Chaohua also teaches hydrating a seed and germination into a seedling that encompasses hydrating a seed for between 2 and 24 hours wherein hydrating a seed for a time sufficient to reach a moisture content between 30% and 70% is an inherent feature of a seed transitioning from a seed to a seedling.
	Murashige and Skog provide evidence for ammonium nitrate (NH4NO3) and potassium nitrate (KNO3) in the basal media formula on page 485 in Table 6 under “A. Mineral Salts”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chaohua, C. et al. (2016) Industrial Crops and Products, Vol. 83, pp. 61-65 in view of Panis, B. et al. The Role of Biotechnology, (March 2005) pp. 43-54 and Murashige, T. and Skoog, F. (1962) Vol. 15, pp. 473-497.
Claims 1, 2, 4, 35-36, and 37 are rejected above under 102 as taught by Chaohua.
Claims 5-7 are drawn to drying an explant.
Claims 8-9 are drawn to transformation of a cannabis explant with a heterologous nucleic acid.
	Claims 38 are drawn to sterilizing seed in 20% bleach (i.e. 20% Clorox see paragraph [00174]).
Claims 39-41 are drawn to drying the explant respectful of time, temperature or moisture content.
	Chaohua further teaches that their method is applicable to transformation because it is more amenable to regenerating a plant from the explant (see page 64 beginning in left column line 10 to page 65 left column line 3 end of section) meeting the limitations of claims 8-9; and further teaches sterilization with 3% w/v HClO (the same ingredient in Clorox) whereby the specifications recitation of 20% is interpreted as a v/v measurement, where reducing Clorox that is 6% HClO w/v to 20% (i.e. 20% v/v) would yield a 1.2% bleach solution w/v.
	Chaohua does not teach drying the explant.

drying a plant explant for cryopreservation on page 44 section 1., 1.1, especially lines 3-14 (limitations of claims 5 and 6); 
using a transformation supplement that is taught in section 2.3 lines 1-3 on page 46 (limitation of claim 7); wherein the specification defines an alginate as a transformation supplement on pages 15-16 paragraph [0127].
and a moisture content between 20-30% that meets the limitation of claim 41 of a moisture content between 1%-25% (see last 2 lines of section 1.0 on page 44) and provides guidance for dehydration of plant explants (see section 1.5 and 2.1 on page 45); wherein the time and temperature limitations of claim 39 (i.e. drying in a laminar flow hood for about 26hrs) and limitations of claim 40 (i.e. drying at a temperature between 0-35C and between 5 hrs to 2 weeks) are viewed in the art as parameters that are optimized according to environmental variables that include temperature and humidity as suggested in section 1.1 on page 44 and by the particular technique used to dehydrate the tissue as taught on page 45 in sections 2.1-2.5.
It would have been obvious at the time of filing to combine the method of Chaohua that teaches culturing a cannabis seedling meristematic cotyledon segment for long term preservation of cannabis lines that are regenerable for propagation and transformation. One of ordinary skill would have a reasonable expectation of success given the success of Chaohua in producing viable cotyledon explants capable of being regenerated into a whole plant and given that the level of teaching for making an artificial seed having viability for regeneration and transformation is quite high across many plant phyla; wherein the amount of time drying in a laminar flow hood relative to air flow speed, temperature, humidity and starting moisture content of the explant are variables that are obvious optimizations in the art of tissue culture
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 2, 4-9 and 35-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Application No. 16/930,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of preparing an explant by excising meristematic tissue from the rehydrated seed (which includes the embryo) of the instant claims is obvious over the method of preparing explants from excising meristematic tissue of the germinating embryo of the claims of 16/930,936 wherein the drying steps of claims 35-41 are differences in degree of claim 5 of application 16/920,936 and not a difference in kind.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

All claims are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663